                        IN THE DISTRICT COURT OF THE UNITED STATES
                            FOR THE MIDDLE DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

MARCUS ANTONIO JONES, #203884,                  )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           )        CASE NO. 2:17-CV-342-WKW
                                                )                   (WO)
                                                )
JEFFERSON S. DUNN, et al.,                      )
                                                )
           Defendants.                          )

                                    ORDER ON MOTION

        Upon review of the document filed by the plaintiff on February 26, 2018 (Doc. 16), which

the court construes as a motion to amend the complaint to clarify that the plaintiff seeks monetary

damages from defendant James Nolin in this defendant’s individual capacity, it is

        ORDERED that this motion be and is hereby GRANTED.

        DONE this 15th day of July, 2019.




                                    /s/ Susan Russ Walker
                                    UNITED STATES MAGISTRATE JUDGE
